^00-IS
                                ELECTRONIC RECORD




COA#       05-14-00439-CR                        OFFENSE:        1.01


           Theodore Roosevelt Arthur v. The
STYLE:     state of Texas                        COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Criminal District Court No. 3


DATE: 06/15/2015                 Publish: NO     TC CASE #:      F-1258513-J




                          IN THE COURT OF CRIMINAL APPEALS


         Theodore Roosevelt Arthur v. The
STYLE:   State of Texas                               CCA#:
                                                                        <M>o-;g
          Prose                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     //?/#W?0/y                                  SIGNED:                            PC:_

JUDGE:      fM Uaa^t)^                                PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD